Exhibit 10.3


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


This First Amendment to Purchase and Sale Agreement (this “First Amendment”) is
entered into as of December 28, 2018 (the “Effective Date”), by and between IRC
ELSTON PLAZA, L.L.C., a Delaware limited liability company (“Seller”), and RPT
ELSTON PLAZA, LLC, a Delaware limited liability company (“Buyer”).


A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
as of December 5, 2018, pursuant to which Seller agreed to sell and Buyer agreed
to buy certain real property commonly known as the Elston Plaza in Chicago,
Illinois (as amended hereby the “Initial Agreement”).


B.Seller and Buyer have agreed, subject to the terms herein, to extend the
Closing Date and to adjust the real estate tax prorations pursuant to the terms
hereof.


C.The Initial Agreement and this First Amendment are hereinafter collectively
referred to as the “Agreement”. All references in the Initial Agreement or this
First Amendment to the “Agreement” shall mean and refer to the Initial
Agreement, as amended by the First Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:


1.Recitals; Defined Terms. The foregoing recital of facts is hereby incorporated
to the same extent as if hereinafter fully set forth. All capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.


2.Assignment of Agreement to Buyer. The Agreement has been assigned from RREEF
America L.L.C., a Delaware limited liability company (“Initial Buyer”), to Buyer
in accordance with Section 16 of the Initial Agreement and pursuant to that
certain Assignment and Assumption of Purchase and Sale Agreement by and between
Initial Buyer and Buyer, dated December 13, 2018.


3.Closing Date Extension. Notwithstanding anything in the Initial Agreement to
the contrary, the Closing Date is hereby extended until one (1) business day
following the date the Seller has received a full payment certificate (“FPC”)
from the City of Chicago. Seller shall use good faith efforts to obtain the FPC
as soon as reasonably possible.
4.Legal Description and Address. Exhibit A of the Initial Agreement is hereby
deleted in its entirety and replaced with Exhibit A hereof. Furthermore, the
address of the Property provided in Section 1(i) of the Initial Agreement is
hereby amended to reflect the following address: 3500 – 3700 N. Elston Avenue
and 3225-37 W. Addison Street, Chicago, Illinois.


5.Access Easement Agreement. Buyer shall have the right to enter into a
Temporary Access Easement Agreement (“Easement Agreement”) upon Closing with
Swinford Partners LLC,





--------------------------------------------------------------------------------




an Illinois limited liability company d/b/a Taylor Excavating LLC (“Taylor”).
Prior to the date of this First Amendment, Seller has obtained Taylor’s
signature to the Easement Agreement, which shall be held in escrow by the Title
Company and shall not be recorded until the Closing has occurred. Seller shall
not be responsible for any fees, claims, or liabilities in connection with the
Easement Agreement or any adjoining and/or encroaching parties, and shall not be
responsible for taking any further action in connection with any encroachments
and/or access rights upon, through, or across the Property.
6.Real Estate Tax Reconciliation. Notwithstanding the terms of Section 10(a) of
the Initial Agreement, Buyer shall provide Seller a proration reimbursement for
tenant real estate tax escrows in the amount of One Hundred Thousand and 00/100
Dollars ($100,000.00). The obligations of the parties pursuant to Section
10(a)(i) and 10(a)(ii) of the Initial Agreement shall be final and not subject
to reproration; provided, however, if Seller receives any tax payments relating
to taxes due and payable from and after the Closing Date from Tenants after
Closing, Seller shall promptly remit such amounts to Buyer, and such obligation
shall survive Closing.
7.Miscellaneous.
(a)No Other Changes. Except as specifically amended herein, all covenants, terms
and conditions of the Initial Agreement remain unchanged and in full force and
effect.
(b)Counterparts and Electronic Signature. This First Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Facsimiles, .pdf
files or scanned copies shall be deemed an original. Seller and/or Buyer may
elect to execute this First Amendment through an electronic signature platform
(e.g. DocuSign). By signing through said electronic signature platform, and not
solely through e-mail acceptance, Seller and Buyer agree that they have read and
understood the First Amendment, agree to be bound by all of its terms and
conditions and hereby waive any defense or counterclaim that electronic
signature is an invalid form of signature and acceptance under applicable law.
(c)Merger. This First Amendment constitutes the entire agreement of the parties
hereto, it being understood and agreed that all prior and contemporaneous
representations, statements, understandings and agreements, oral or written,
between the parties concerning the subject matter of this First Amendment are
merged into this First Amendment, which alone fully and completely expresses
their agreement as to the matters herein, and that the same is entered into
after full investigation, neither party relying on any statement or
representation, whether written or oral, not embodied in this First Amendment
made by the other or any third party acting on behalf of the other.
(d)Governing Law; Jurisdiction. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois.
(e)Conflict. In the event of any conflict between the terms and provisions of
this First Amendment and the terms and provisions of the Initial Agreement or
the First Amendment, the terms and provisions of this First Amendment shall
control.





--------------------------------------------------------------------------------








[SIGNATURES ON FOLLOWING PAGE]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment by their
duly authorized officers as of the date first set forth above.


SELLER:


IRC ELSTON PLAZA, L.L.C.,
a Delaware limited liability company 


By: IRC Retail Centers LLC,
a Delaware limited liability company,
its manager,






By:  /s/ D. Scott Carr                
Name:  D. Scott Carr                
Its:  Chief Executive Officer     





BUYER:


RPT ELSTON PLAZA, LLC,
a Delaware limited liability company
       




By: /s/ Peter Heigl
Name: Peter Heigl
Its: Authorized Signatory









--------------------------------------------------------------------------------





EXHIBIT A
Legal Description of Land
Elston Plaza
Cook County, IL
PINs:    13-23-402-011-0000
13-23-402-021-0000


PARCEL 1:
THE SOUTH 342.44 FEET OF THE NORTH 375.44 FEET OF THAT PART LYING EAST OF THE
WEST 814.72 FEET, WEST OF THE EAST 33 FEET AND SOUTHWESTERLY OF ELSTON AVENUE,
OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 40 NORTH,
RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THAT PART LYING
WEST OF A LINE DRAWN FROM THE NORTHEAST CORNER TO THE SOUTHWEST CORNER OF THE
SOUTH 170 FEET OF THE NORTH 545.44 FEET OF THE EAST 17 FEET OF THE WEST 988.72
FEET OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23 AFORESAID; ALSO THE
SOUTH 145.56 FEET OF THE NORTH 521 FEET OF THE EAST 17 FEET OF THE WEST 971.72
FEET TOGETHER WITH THAT PART LYING EAST OF A LINE DRAWN FROM THE NORTHEAST
CORNER TO THE SOUTHWEST CORNER OF THE SOUTH 37.27 FEET OF THE NORTH 521 FEET OF
THE EAST 4.16 FEET OF THE WEST 954.72 FEET OF THE NORTHEAST 1/4 OF THE SOUTHEAST
1/4 OF SECTION 23, TOWNSHIP 40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.


PARCEL 2:


THAT PART OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 40
NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS : BEGINNING AT A POINT 33 FEET WEST OF THE EAST LINE AND 375.44 FEET
SOUTH OF THE NORTH LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 23, THENCE NORTH 89
DEGREES 50 MINUTES 30 SECONDS WEST AND PARALLEL WITH THE NORTH LINE OF SAID
SOUTHEAST 1/4 OF SECTION 23, A DISTANCE OF 310.05 FEET TO A POINT 988.72 FEET
EAST OF THE WEST LINE OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SAID SECTION
23; THENCE SOUTH 5 DEGREES 42 MINUTES 45 SECONDS WEST, 170.80 FEET TO A POINT
971.72 FEET EAST OF THE WEST LINE AND 545.44 FEET SOUTH OF THE NORTH LINE OF THE
NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SAID SECTION 23; THENCE SOUTH 19 DEGREES
29' 34" WEST 63.34 FEET TO A POINT OF TANGENCY ON A CURVED LINE CONVEX TO THE
SOUTHEAST; THENCE SOUTHWESTERLY ALONG SAID CURVED LINE WITH A RADIUS OF 368.76
FEET A DISTANCE OF 77.61 FEET TO A POINT OF TANGENCY OF SAID CURVED LINE; THENCE
SOUTH 31 DEGREES 23 MINUTES 45 SECONDS WEST ALONG SAID TANGENT 190.30 FEET TO AN
INTERSECTION WITH A CURVED LINE CONVEX TO THE NORTHWEST; THENCE NORTHEASTERLY
ALONG SAID CURVED LINE WITH A RADIUS OF 359.26 FEET A DISTANCE OF 328.02 FEET TO
ITS POINT OF TANGENCY ON THE SOUTH LINE OF THE NORTH 697.44 FEET OF THE
SOUTHEAST 1/4 OF SECTION 23 AFORESAID; THENCE SOUTH 89 DEGREES 50 MINUTES 30
SECONDS EAST ALONG SAID SOUTH LINE 195.27 FEET TO THE WEST LINE OF THE EAST 33
FEET OF THE SOUTHEAST 1/4 OF SAID SECTION 23; THENCE NORTH O DEGREES 02 MINUTES
30 SECONDS EAST 322 FEET ALONG THE LAST DESCRIBED LINE TO THE PLACE OF
BEGINNING, IN COOK COUNTY, ILLINOIS.


PARCELS 1 AND 2, TAKEN AS A TRACT, ALSO DESCRIBED AS FOLLOWS:





--------------------------------------------------------------------------------






THAT PART OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 40
NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT 33.00 FEET SOUTH OF THE NORTH LINE OF SAID NORTHEAST 1/4 OF
THE SOUTHEAST 1/4 AND 814.72 FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER
SECTION, BEING ALSO THE SOUTHEAST CORNER OF N. SPAULDING AVENUE AND WEST ADDISON
STREET; THENCE SOUTH 89 DEGREES, 50 MINUTES, 30 SECONDS EAST. ALONG THE SOUTH
LINE OF SAID WEST ADDISON STREET, 227.34 FEET TO THE SOUTHWESTERLY LINE OF NORTH
ELSTON AVENUE; THENCE SOUTH 46 DEGREES, 14 MINUTES, 36 SECONDS EAST, ALONG THE
SOUTHWESTERLY LINE OF NORTH ELSTON AVENUE, 355.17 FEET TO THE WEST LINE OF N.
KEDZIE AVENUE; THENCE SOUTH 00 DEGREES, 02 MINUTES, 30 SECONDS WEST, ALONG THE
WEST LINE OF N. KEDZIE AVENUE, 419.52 FEET TO THE SOUTH LINE OF THE NORTH 697.44
FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50 MINUTES, 30
SECONDS WEST, ALONG THE SOUTH LINE OF THE NORTH 697.44 FEET, A DISTANCE OF
195.27 FEET TO A POINT OF CURVE; THENCE SOUTHWESTERLY, ALONG A CURVE CONCAVE
SOUTHEASTERLY, HAVING A RADIUS OF 359.26 FEET AND A CHORD BEARING SOUTH 64
DEGREES, 00 MINUTES, 06 SECONDS WEST, AN ARC DISTANCE OF 328.02 FEET; THENCE
NORTH 31 DEGREES, 23 MINUTES, 45 SECONDS EAST, 190.30 FEET TO A POINT OF CURVE;
THENCE NORTHEASTERLY, ALONG A CURVE CONCAVE NORTHWESTERLY, HAVING A RADIUS OF
368.76 FEET AND A CHORD BEARING NORTH 25 DEGREES, 22 MINUTES, 21 SECONDS EAST,
AN ARC DISTANCE OF 76.57 FEET; THENCE NORTH 19 DEGREES, 29 MINUTES, 34 SECONDS
EAST, 63.34 FEET TO A POINT ON A LINE 971.72 FEET EAST OF THE WEST LINE OF THE
AFORESAID QUARTER QUARTER SECTION; THENCE NORTH 00 DEGREES, 02 MINUTES, 30
SECONDS EAST, ALONG SAID LINE BEING 971.72 FEET EAST AND PARALLEL WITH THE WEST
LINE OF SAID QUARTER QUARTER SECTION, 24.44 FEET TO THE SOUTH LINE OF THE NORTH
521.00 FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50
MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH LINE, 21.16 FEET; THENCE NORTH 06
DEGREES, 24 MINUTES, 33 SECONDS EAST, 37.49 FEET TO A POINT ON A LINE 954.72
FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00
DEGREES, 02 MINUTES, 30 SECONDS EAST, ALONG SAID LINE BEING 954.72 FEET EAST,
108.29 FEET TO THE SOUTH LINE OF THE NORTH 375.44 FEET OF SAID QUARTER QUARTER
SECTION; THENCE NORTH 89 DEGREES, 50 MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH
LINE, 140.00 FEET TO THE EAST LINE OF NORTH SPAULDING AVENUE BEING A LINE 814.72
FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00
DEGREES, 02 MINUTES, 30 SECONDS EAST, ALONG SAID EAST LINE OF NORTH SPAULDING
AVENUE, 342.44 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.











